Case 8:18-ap-01168-SC      Doc 268 Filed 10/15/20 Entered 10/15/20 23:01:10       Desc
                            Main Document     Page 1 of 6


 1
      PACHULSKI STANG ZIEHL & JONES
 2    Richard M. Pachulski (State Bar No. 90073)
      10100 Santa Monica Blvd., 13th Floor
 3    Los Angeles, California 90067-4003
      Telephone: 310.277.6910/Facsimile: 310.201.0760
 4    Email: rpachulski@pszjlaw.com
 5
      RAINES FELDMAN LLP
 6    Hamid R. Rafatjoo (State Bar No. 181564)
      1800 Avenue of the Stars, 12th Floor
 7    Los Angeles, California 90067
      Telephone: 310.440.4100/Facsimile: 310.691.1367
 8    E-mail: hrafatjoo@raineslaw.com
 9    Alan J. Kessel (State Bar No. 130707)
      alan.kessel@troutman.com
10    TROUTMAN PEPPER HAMILTON SANDERS LLP
      4 Park Plaza, Suite 1200
11    Irvine, California 92614-2524
      Telephone: 949.567.3500
12    Facsimile: 949.863.0151
13    Attorneys for Intervenors and Creditors
14    HAUSMAN HOLDINGS, LLC and
      DAVID and PAMELA MOELLENHOFF
15    WEILAND GOLDEN GOODRICH LLP
16    Jeffrey I. Golden (State Bar No. 133040)
      650 Town Center Drive, Suite 600
17    Costa Mesa, California 92626
      Telephone: 714.966.1000/Facsimile: 714.966.1002
18    E-mail: jgolden@wgllp.com

19    Attorneys for Chapter 7 Trustee and Plaintiff
      THOMAS H. CASEY
20
                         UNITED STATES BANKRUPTCY COURT
21               CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

22
      In re:                                              Case No. 8:16-bk-12589-SC
23
      ANDREA S. DOWNS                                     Chapter 7
24
                        Debtor.
25
26
27
28
                                                      i

     2733659.1
Case 8:18-ap-01168-SC      Doc 268 Filed 10/15/20 Entered 10/15/20 23:01:10      Desc
                            Main Document     Page 2 of 6


 1
      THOMAS H. CASEY, Chapter 7 Trustee,             Adversary No. 8:18-ap-01168-SC
 2
                        Plaintiff,                    NOTICE OF MOTION AND
 3               v.                                   MOTION TO DISMISS CLAIMS (1)
                                                      TO AVOID AND RECOVER
 4                                                    FRAUDULENT TRANSFERS
      LORA RAE STEINMANN, HEINZ H.                    PURSUANT TO FRAUDULENT
 5    STEINMAN, ERIC STEINMANN, MARY                  TRANSFERS PURSUANT TO 11
      (SYPKENS) STEINMANN, JOHN                       U.S.C. §§ 548(a)(1)(A), 544(b) AND
 6    STEINMANN, TESSIE (STAPLETON)                   550 (4) FOR PRESERVATION OF
      STEINMANN, KATY (BELKNAP)                       THE TRANSFER FOR THE
 7    STEINMANN, HEINZ STEINMANN, JEFF                BENEFIT OF THE ESTATE; (5) FOR
      STEINMANN, TOM STEINMANN, SUSIE                 ATTORNEYS' FEES AND COSTS
 8    (WILSON) STEINMANN.
                                                    [No Hearing Required Pursuant to Local
 9                      Defendants.                    Bankruptcy Rule 9013-1(o)]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               ii

     2733659.1
Case 8:18-ap-01168-SC         Doc 268 Filed 10/15/20 Entered 10/15/20 23:01:10                Desc
                               Main Document     Page 3 of 6


 1   TO THE HONORABLE SCOTT E. CLARKSON, UNITED STATES BANKRUPTCY

 2   JUDGE:
 3               PLEASE TAKE NOTICE that Thomas H. Casey, the chapter 7 trustee ("Trustee") for the
 4   bankruptcy estate ("Estate") of Andrea Steinmann Downs ("Debtor"), respectfully shall and
 5   hereby does move the Court for an order dismissing claims 1, 4 and 5 ("Motion") in accordance

 6   with Federal Rule of Civil Procedure 41 (“Rule 41”).
 7               This Motion is based upon this Notice of Motion and Motion, the attached Memorandum
 8   of Points and Authorities, and all other pleadings and records on file in this action, and upon such
 9   other oral and documentary argument and evidence as may be presented before or at the hearing.

10               PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(o),
11   any response and request for hearing must be filed with the Court and served on the movant, the
12   United States Trustee, and any other required parties in interest, within fourteen days after the
13   date of service of this Notice and Motion.
14    Dated: October 15, 2020                      WEILAND GOLDEN GOODRICH LLP
15
                                                   By:       /s/ Jeffrey I. Golden
16                                                           Jeffrey I. Golden
                                                             Attorneys for Chapter 7 Trustee and Plaintiff
17                                                           THOMAS H. CASEY
18
      Dated: October 15, 2020                     PACHULSKI STANG ZIEHL & JONES
19
                                                  By:        /s/ Richard M. Pachulski
20                                                           Richard M. Pachulski
                                                             Attorneys for Intervenors and Creditors
21                                                           HAUSMAN HOLDINGS, LLC and
                                                             DAVID and PAMELA MOELLENHOFF
22
23    Dated: October 15, 2020                     RAINES FELDMAN LLP

24                                                By:        /s/ Hamid R. Rafatjoo
                                                             Hamid R. Rafatjoo
25                                                           Attorneys for Intervenors and Creditors
                                                             HAUSMAN HOLDINGS, LLC and
26
                                                             DAVID and PAMELA MOELLENHOF
27
28
                                                         1

     2733659.1
Case 8:18-ap-01168-SC           Doc 268 Filed 10/15/20 Entered 10/15/20 23:01:10                Desc
                                 Main Document     Page 4 of 6


 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2       I.         Background Facts
 3               On September 6, 2018, the Trustee filed the Plaintiff Thomas H. Casey’s Complaint (1)
 4   To Avoid And Recover Fraudulent Transfers Pursuant To 11 U.S.C. §§ 548(A)(1)(A), 544(B) And
 5   550; (2) For Imposition Of A Resulting Trust; (3) For Declaratory Relief; (4) For Preservation

 6   Of The Transfer For The Benefit Of The Estate; And (5) For Attorneys’ Fees And Costs [Adv.
 7   Dkt. No. 1], against Defendants.
 8               On November 9, 2018, eight of the Siblings (not including Eric Steinmann) filed one of
 9   the Motions [Adv. Dkt. No. 25] (the “Siblings’ Motion”). The Debtor’s parents, Lora and Heinz

10   Steinmann, and her brother Eric Steinmann filed the other Motion [Adv. Dkt. No. 27] (the
11   “Parents’/Eric’s Motion”). After the foregoing motions to dismiss were denied, the respective
12   defendants answered the complaint. In addition, the Defendants’ appeal was dismissed.
13       II.        Dismissal of Claims 1, 4, and 5 is Appropriate
14               Rule 41 provides in pertinent part that, after a party has answered, an action or claim may
15   be “dismissed at the plaintiff's request only by court order.” Here, while Claims 1, 4 and 5 of the
16   complaint in the above captioned action (“Complaint”) are meritorious claims, the Trustee
17   believes he can effectively achieve relief and attain the same result by relying solely upon Claim
18   2 which seeks the imposition of a resulting trust and Claim 3 which seeks related declaratory
19   relief. The Trustee has therefore determined that dismissing claims 1, 4 and 5 are in the best
20   interest of the estate.
21
22
23
24
25
26
27
28
                                                          2

     2733659.1
Case 8:18-ap-01168-SC       Doc 268 Filed 10/15/20 Entered 10/15/20 23:01:10                 Desc
                             Main Document     Page 5 of 6


 1       III.    Conclusion

 2       In light of the foregoing the Trustee respectfully requests that the Court dismiss Claims 1,4
 3   and 5 of the Complaint.
 4
 5    Dated: October 15, 2020                     WEILAND GOLDEN GOODRICH LLP

 6
                                                  By:       /s/ Jeffrey I. Golden
 7                                                          Jeffrey I. Golden
                                                            Attorneys for Chapter 7 Trustee and Plaintiff
 8                                                          THOMAS H. CASEY

 9

10    Dated: October 15, 2020                     PACHULSKI STANG ZIEHL & JONES

11
                                                  By:       /s/ Richard M. Pachulski
12                                                          Richard M. Pachulski
                                                            Attorneys for Intervenors and Creditors
13                                                          HAUSMAN HOLDINGS, LLC and
                                                            DAVID and PAMELA MOELLENHOFF
14
15    Dated: October 15, 2020                     RAINES FELDMAN LLP

16
                                                  By:       /s/ Hamid R. Rafatjoo
17                                                          Hamid R. Rafatjoo
                                                            Attorneys for Intervenors and Creditors
18                                                          HAUSMAN HOLDINGS, LLC and
                                                            DAVID and PAMELA MOELLENHOFF
19
20
21
22
23
24
25
26
27
28
                                                        3

     2733659.1
      Case 8:18-ap-01168-SC                      Doc 268 Filed 10/15/20 Entered 10/15/20 23:01:10                                       Desc
                                                  Main Document     Page 6 of 6

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

        650 Town Center Drive, Suite 600, Costa Mesa, CA 92626
A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION TO
DISMISS CLAIMS (1) TO AVOID AND RECOVER FRAUDULENT TRANSFERS PURSUANT TO FRAUDULENT
TRANSFERS PURSUANT TO 11 U.S.C. §§ 548((a)(1)(A), 544(b) AND 550; (4) FOR PRESERVATION OF THE
TRANSFER FOR THE BENEFIT OF THE ESTATE; (5) FOR ATTORNEYS’ FEES AND COSTS will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 15, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Hamid R. Rafatjoo hrafatjoo@raineslaw.com; bclark@raineslaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
D Edward Hays ehays@marshackhays.com, ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com;
cmendoza@marshackhays.com; cmendoza@ecf.courtdrive.com
Gerald Kennedy Gerald.kennedy@procopio.com, Kristina.terlago@procopio.com; calendaring@procopio.com; efile-
bank@procopio.com
Laila Masud lmasud@marshackhays.com; lmasud@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com
Aram Ordubegian ordubegian.aram@arentfox.com
Malhar S. Pagay mpagay@ pszjlaw.com, bdassa@pszjlaw.com
Annie Stoops annie.stoops@arentfox.com; Yvonne.li@arentfox.com


                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) ______, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 15, 2020                       Kerry Moynihan                                           /s/ Kerry Moynihan
 Date                                 Printed Name                                               Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
